NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0712n.06

                                        Case No. 20-3991

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  Dec 21, 2020
                                                                              DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                              )
                                                       )        ON APPEAL FROM THE
       Plaintiff-Appellee,
                                                       )        UNITED STATES DISTRICT
                                                       )        COURT FOR THE NORTHERN
       v.
                                                       )        DISTRICT OF OHIO
                                                       )
MICHAEL MACK,
                                                       )                             OPINION
       Defendant-Appellant.                            )




BEFORE: BATCHELDER, MOORE, and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Michael Mack is in prison for conspiring with intent to

distribute crystal methamphetamine.      After the onset of Covid-19, he filed a motion for

compassionate release because he suffers from a number of risk factors that place him at greater

risk of serious health complications from Covid-19. The district court denied his compassionate

release motion. After that denial, Mack requested two extensions of time to file a notice of appeal,

which the district court granted. Then, within the time permitted by the second extension, Mack

instead filed a motion for reconsideration in light of a new Bureau of Prisons recidivism assessment

that concluded that Mack is eligible for home confinement. The district court denied his motion

for reconsideration as untimely. Mack appeals that decision.

       We review denial of a motion for compassionate release for an abuse of discretion. United

States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020). A court inherently abuses its discretion
Case No. 20-3991, United States v. Mack


when it makes a legal error. Id. Before us, the parties agree that the district court’s decision was

legally erroneous. They are correct.

       Although the Federal Rules of Criminal Procedure do not authorize motions for

reconsideration, the Supreme Court determined many years ago that defendants may file them.

United States v. Healy, 376 U.S. 75, 78 (1964). When they do so, the motion is timely as long as

it is filed within the time period allowed for a notice of appeal. United States v. Correa-Gomez,

328 F.3d 297 (6th Cir. 2003) (citing Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 268 (1978));

United States v. Wooley, No. 16–3925, 2017 WL 3613318, at *2 (6th Cir. Feb. 28, 2017). Here,

Mack filed his motion for reconsideration within the extended time the district court had allowed

for filing a notice of appeal, so the motion for reconsideration was timely.

       Accordingly, we vacate and remand for the district court to address the motion for

reconsideration in the first instance.




                                                -2-